UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 20, 2010 Dateof Report (Date of earliest event reported) CMoney, Inc. (Exact name of Registrant as specified in its charter) Nevada 333-145743 75-3260546 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Sugar Creek Center Blvd., 5th Floor Sugar Land, Texas77478 (Address of principal executive offices) (Zip Code) (713) 589-5393 (Registrant’s telephone number, including area code) N/A (Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 8.01 Other Events. The company has been notified that $760,700of company debt was purchasedthrough two notes held byLarry Wilson, Chairman of the Board. The notes were acquired by our investmentbanker Robert Gandy through a private sale. The company entered into an agreement to exchange the debt for equity with Robert Gandy thereby retiring the $760,700short term debt thatthe companyhad outstanding. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:August 20, 2010 cMoney, Inc. By: /s/ William Watson William Watson Chief Executive Officer -3-
